 In the Matter of FRANK CROSS AND JOSEPHINE CROSS, CO-PARTNERS,DOING BUSINESS AS ACME RUST PROOF COMPANYandACME RUSTPROOF COMPANY PLATERS AND HELPERS UNIONCase No. 144-R- 43.Decided January 11, 1944Mr. Ben L. Shi f rinandMr. Frank W. Cross,of St. Louis, Mo., forthe Company. -Mr. Charles J. Wagner,of St. Louis, Mo., for the Independent.Mr. Joseph A. Waldron,of St. Louis, Mo., for the A. F. of L.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Acme Rust Proof Company Platersand Helpers Union, herein called the Independent, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Frank Cross and Josephine Cross, Co-partners, doingbusinessas Acme Rust Proof Company, St. Louis,Missouri,hereincalled the Company, the National Labor Relations Board' providedfor an appropriate hearing upon due notice before Harry G. Carlson,Trial Examiner.Said hearing was held at St. Louis,Missouri, onNovember 23, 1943.The Company, the Independent, and MetalPolishers,, Buffers, Platers and Helpers International Union; LocalNo. 13, A. F. of L., herein called the A. F. of L., appeared, participated,and were affordedfull opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing onthe -issues.The TrialExaminer'srulingsmade at the hearingare free fromprejudicial error and are hereby affirmed.All partieswere affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAcme Rust Proof Company, a Co-partnership comprised of FrankCross and Josephine Cross, has its principal office and place of business54 N. L.R. B., No. 75.476 ACME RUST PROOFCOMPANY477at St. Louis, Missouri. It is primarily engaged as a subcontractorin the plating of bomb and plane parts.During the year 1942 theCompany purchased about $19,900 worth of raw materials, approxi-mately 37 percent of which was shipped to its plant from points out-side the State of Missouri.During the same period the Company'sgross receipts totalled $68,700, of which $3,700 was received for workperformed on products shipped outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDAcme Rust Proof Company Platers and Helpers Union, unaffiliated,.andMetal Polishers, Buffers, Platers and Helpers InternationalUnion, Local No. 13, affiliated with the American Federation of Labor,are labor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn February 20,1941, the Company and the A. F. of L. entered intoa 1-year collective bargaining contract providing for a closed shopand for automatic renewal unless notice should be given by eitherparty at least 30 days prior to the expiration of the contract, statingwhat changes were desired.Upon its expiration, the contract wasrenewed for another year. In January 1943, the A. F. of L. notifiedthe Company of its desire to negotiate wage changes.No agreementhaving been reached by the parties and an attempt at conciliationhaving failed, the wage issue was certified to the National War LaborBoard on May 1, 1943.Although only the problem of wages had beenraised during the attempted conciliation there was also presented tothe National War Labor Board a question as to whether or not thecontract betweeen the parties was automatically renewed as to allprovisions except wages.lThe A. F. of L. contends that its contractwas automatically renewed and is in effect except as to the wage pro-visions, and that the existence of the contract is a bar to the presentproceeding.The Company claims that the contract was terminatedon its expiration date.On May 25, 1943, 13 of the 14 employees within the unit covered bythe contract signed a notice, directed to the Company, stating thatthey were no longer members of the A. F. of L., and requesting that3On September15, 1943, theRegionalWar LaborBoard issued a directive order provid-ing for a change of wage schedules and also providing that the Company shall continue torecognize theA. F. of L.as the accredited collective bargaining agent for its employeesunless and until the National Labor Relations Board shall have certified nnothcrurion assuch representative.This decision was appealedby theCompany and the matter was stillpending at the time of the hearing herein. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company bargain with them "or with the union that we intendto form." In a letter dated August 3, 1943 the same number of em-ployees notified the Company of the formation of the Independentand requested that the Company start negotiating with it for a con-tract.The Company replied that, since the A. F. of L. claimed torepresent its employees, the Company would not deal with the Inde-pendent until the question of representation was settled.The Inde-pendent filed a petition for certification with the Board on August9, 1943.The A. F. of L. had not for some time prior to January 1943, andhas not since, made any attempt to enforce the closed-shop provisionof its contract.In January 1943, only 5 of the 12 persons then em-ployed within the unit were members of the A. F. of L.; by Septemberit had only 3 members in the plant and at the time of the hearing ithad none. It presented no grievances after January 1943, nor in anyway, represented any employee of the Company except in connectionwith the matter pending before the National War Labor Board.We deem it unnecessary to decide the question as to whether the con-tract between the Company and the A. F. of L. is now in existence,since substantially the entire membership of the-A. F. of L. employedby the Company withdrew from that organization in May 1943 and,upon their own initiative, formed another organization, and since,at the time of the hearing herein, there-were apparently no employeesof the Company who desired to be represented by the A. F. of L.Moreover, even if we assume that the contract is in existence, it will,by its terms, expire in less than 2 months.Under these circumstances,we find that the contract between the Company and the A. F. of L.does not constitute a bar to this proceeding.2A statement of the Regional Director introduced in evidence in-dicates that the Independent represents a substantial number ofemployees in the unit hereinafter found to be appropriate.8We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Independent, the A. F. of L., and the Companyagree, andwe find, thatall employeesof the Company, excludingclerical em-'SeeMatter of Sunshine Mining Company,Manganese Division,48 N. L R. B. 301;Matter of National Lead Company,45 N. L. R. B. 182;andMatter of Sealed Power Cor-poration and the AccuraliteCo, 41 N. L. R. B. 1225.3The Regional Director reported that the Independent submitted a petition dated August3, 1943, addressed to the Company and requesting bargaining.The petition contained thesignatures of 13 employees,10 of which appear to be genuine,original signatures of per-sons whose names appear on the Company's pay roll of September 3, 1943. The pay rollcontains the names of 17 persons. ACME RUST PROOF COMPANY479ployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETEI_IIINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection, subject to the limitations and additions set forth in theDirection .4DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9 of National LaborRelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Frank Cross andJosephine Cross, Co-partners, doing business as Acme Rust ProofCompany, St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 a-Lid 11, of said Rules and Regulations,among the employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause and who have not been reinstated orrehired prior to the election, to determine whether they desire to berepresented by Acme Rust Proof Company Platers and Helpers`Union, or by Metal' Polishers, Buffers, Platers and Helpers Inter-national Union, Local No. 13, A. F. of L., for the purposes of col-lective bargaining, or by neither.4While the A. F. of L. has made no showing of membership in the plant,in view of thecontractual relationship which has existed between it and the Company, we shall directthat It be placed on the ballot.